 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL A. DIAZ,                               Case No. 1:18-cv-01536-JDP (HC)
12                       Petitioner,                    ORDER GRANTING RESPONDENT’S
                                                        MOTION TO DISMISS PETITION FOR
13            v.                                        WRIT OF HABEAS CORPUS AS MOOT
14       RESPONDENTS. LAKE,                             ECF No. 18
15                       Respondent.
16

17           Petitioner Michael A. Diaz, a federal prisoner without counsel, seeks a petition for writ of

18   habeas corpus under 28 U.S.C. § 2241. ECF No. 1. Petitioner argues that the Federal Bureau of

19   Prisons (“BOP”) has erred in calculating his sentencing credits and release date. Respondent

20   moves to dismiss the case, arguing that the petition is moot because the BOP has recalculated the

21   pertinent sentencing credits and release date, as requested by petitioner. ECF No. 18.

22   Respondent’s exhibits and the BOP’s inmate locator show that the new, recalculated release date

23   for petitioner has passed and that he has been released from prison.1 The parties have consented

24   to the jurisdiction of a magistrate judge. See ECF Nos. 19, 21.

25           We will dismiss the case as moot. Because the BOP has recalculated petitioner’s release

26
     1
27     See ECF No. 18-1 at 4-5; Federal Bureau of Prisons, Find An Inmate,
     https://www.bop.gov/inmateloc/ (last visited July 1, 2019) (showing petitioner Michael A. Diaz,
28   inmate number 26920-034, released on June 17, 2019).
                                                      1
 1   date and petitioner has been released, this case is moot. See Abbott v. Fed. Bureau of Prisons,

 2   771 F.3d 512, 513 (9th Cir. 2014) (reasoning that a habeas claim had been rendered moot by

 3   relief granted by the BOP); Brown v. Copenhaver, 715 F. App’x 664, 665 (9th Cir. 2018)

 4   (concluding that petitioner’s release from custody mooted the case after reviewing the BOP’s

 5   inmate locator). If we are mistaken as to the facts supporting this dismissal—that the BOP has

 6   recalculated petitioner’s release date and that petitioner has already been released—any party may

 7   move to reopen the case. See Fed. R. Civ. P. 59(e), 60(b).

 8            Order
 9            1. Respondent’s motion to dismiss for lack of jurisdiction, ECF No. 18, is granted.

10            2. This case is dismissed as moot.

11            3. The clerk of court is directed to enter judgment in favor of respondent and close this

12               case.

13
     IT IS SO ORDERED.
14

15
     Dated:      July 2, 2019
16                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19            No. 202
20
21

22

23

24

25

26
27

28
                                                        2
